UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q |X|QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ||TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-21696 ARIAD Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 22-3106987 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 26 Landsdowne Street, Cambridge, Massachusetts 02139 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (617) 494-0400 Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report:Not Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes |X|No| | Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes |X|No| | Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Check one: Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b - 2 of the Exchange Act).Yes | |No |X| The number of shares of the registrant’s common stock outstanding as of October 27, 2011 was 132,850,513. ARIAD PHARMACEUTICALS, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 1 ITEM 1. UNAUDITED FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets - September 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 ITEM 4. CONTROLS AND PROCEDURES 30 PART II. OTHER INFORMATION 31 ITEM 1A. RISK FACTORS 31 ITEM 6. EXHIBITS 31 SIGNATURES 32 EXHIBIT INDEX 33 PART I.FINANCIAL INFORMATION ITEM 1.UNAUDITED FINANCIAL STATEMENTS ARIAD PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS In thousands, except share and per share data September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Amounts due under license agreements 63 Other current assets Total current assets Restricted cash Property and equipment, net Intangible and other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt and capital lease obligations $ $ Accounts payable Accrued compensation and benefits Accrued product development expenses Other accrued expenses Current portion of deferred revenue Current portion of deferred executive compensation Other current liabilities Total current liabilities Long-term debt and capital lease obligations Deferred revenue Deferred executive compensation Other long-term liabilities Warrant liability Stockholders’ equity: Preferred stock, $.01 par value, authorized 10,000,000 shares, none issued and outstanding Common stock, $.001 par value; authorized, 240,000,000 shares in 2011 and 2010; issued and outstanding,
